Title: To George Washington from Jeremiah Hall, 6 November 1775
From: Hall, Jeremiah
To: Washington, George



Hanover [Mass.] November 6, 1775.

May it please your Excellency: The Committees of Correspondence and Inspection in the County of Plymouth, viz: of Hanover, Scituate, Pembroke, and Marshfield, were notified, by one Captain Toby, who guards on the shore at Marshfield, that he had two infamous tories under his care, who fled to Boston soon after the Lexington battle—one of them a native and inhabitant of Marshfield, named Nathaniel Philips; the other of Pembroke, named Thomas Joselyn—who have been in Boston from that time to the 27th day of October, as may appear by their permit; who have, both of them, signed the obnoxious address to General Gage, when bound to England. One of them, viz: Philips, appears to be sorry for his past conduct; the other stubborn, refractory, and evasive. And said Committees apprehending that said tories are capable of giving intelligence which

might give light and be beneficial in the common cause, beg leave to trouble your Excellency with their examination; and that your Excellency would judge and secure them according to their demerits.

Jere. Hall, Chm’n of said Committee.

